DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Action on the Merits. Claims 1, 3-9, 11-12, and 15-18 are currently pending and are addressed below. 

Election/Restrictions
The election filed on December 7th, 2022, in response to the Office Action of October 14th, 2022, is acknowledged and has been entered. The applicant has elected, without traverse, Group I (claims 1, 3-9, 11-12, and 15-17). Claims 1, 3-9, 11-12, and 15-17 are pending. Claim 18 has been withdrawn from further consideration.

Response to Amendments
	The amendment filed on July 7th, 2022 has been considered and entered. Accordingly claims 1, 3-7, 11-12, and 15-16 have been amended. Claims 2, 10, and 13-14. Claim 18 is newly added. 

Response to Arguments
	The previous claim interpretation of claims 1-2, 3, and 7 have been overcome due to the applicant’s amendment.
	The previous conditional limitations of claim 5 has been overcome due to the applicant’s amendment. 
	The previous rejection of claim 14 under 35 USC 112(b) has been overcome due to the applicant’s amendment.
	The applicant’s arguments with respect to claims 1, 3-9, 11-12, and 15-18 have been considered but are moot in view of the newly formulated grounds of rejections necessitated by the applicant’s amendment. However, at least one argument remains relevant to the current rejection. 
	The applicant stated that the amendment to claim 1, which encompasses canceled claims 13 and 14, would not be obvious over Lee (US 20180317725 A1) and Boss (US 2020015693 A1), the examiner respectfully disagrees. One of ordinary skill in the art would combine Tetsuya (JP 2017040076 A) with Lee and Boss so that the autonomous snow removing apparatus of Tetsuya would be able to set a work schedule and determine a location of the user such that a work task is done by the time a user returns to its location, which are taught by Lee and Boss respectively, in order to ensure efficiency in clearing snow from an area. 

Contingent Limitations
Claims 7, 16 and 18 contains various conditional limitations. Claims 7 and 16 are apparatus claims, which contain the following conditional limitations:
Claim 7:
	(1): “Wherein the CPU detects a current location, and sets a temporary snow collecting region between the current location and the snow collecting region when the CPU determines that a distance between the current location and the snow collecting region is a certain distance or more”
Claim 16:
(2): “Wherein the control unit transmits a collecting request to a snow removal contractor from the communication unit via the mobile terminal apparatus when an amount of the snow collected in the snow collecting region becomes a certain amount or more”
	Claim 18:
		(3): “and when the CPU determines that the amount of snow collected in the snow collection region is equal to or greater than a certain amount, the CPU transmits, via the transmitter and the receiver, a collecting request to collect snow in the snow collecting region to an external snow removal contractor.”
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations is sufficient to disclose the above cited claim limitations. See MPEP 2114.   A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is dependent on claim 10 which has been cancelled with the applicant’s amendment. The examiner interprets claim 15 to mirror claim 11, which changed dependency from cancelled claim 10 to independent claim 1, such that claim 15 is dependent on claim 1. 
Claim 15 recites “the communication unit” in line 3, there is a lack of antecedent basis for this term. 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuya (JP 2017040076 A) (“Tetsuya”) (Translation Attached) in view of Lee (20180317725 A1) (“Lee”) in view of Boss (US 20200156593 A1) (“Boss”).

With respect to claim 1, Tetsuya teaches an autonomous snow removing machine that autonomously travels in a predetermined snow removal work region (Tetsuya Paragraph 1 “The present invention relates to a self-propelled working machine for automatically monitoring a peripheral environment, and automatically self-propelling according to a setting mode, and mainly performing snow removal”), the autonomous snow removing machine comprising: 
a traveling apparatus (Tetsuya Paragraph 14 “FIG. 3 is a front half view of a flowchart of "Full automatic travel mode" taken as Embodiment 1 of the present invention”); 
a snow removal work unit (Tetsuya Paragraph 11 “When a snow drop monitoring system detects snow fall or snow fall, a working machine automatically travels away from a specific standby position or a position of a replenishment charging system regardless of daytime and night, and the snow snow is directed toward a snow removal work by a work implement such as a shovel for work or a snow discharge plate immediately”); 
a CPU that sets a snow removal work region in which snow removal is performed by the snow removal work unit (Tetsuya Paragraph 24 “In addition, the system controller 7 shown in this embodiment incorporating the computer C has 3 running modes. 1. Full Automatic Running Mode In addition to the snow fall sensor 16, various sensors, a controller, and the like are provided to automatically travel within a designated area. 2. Running Mode in Appointed Region A person inputs a point to be traveled to the controller beforehand, and allows the user to pass the inputted point or to run repeatedly”); and 
controls the traveling apparatus such that the traveling apparatus does not deviate from the snow removal work region (Tetsuya Paragraph 29 “It is checked whether or not the current position of the 41 work machine is within the designated area previously set”).
Tetsuya, however, fails to explicitly disclose a transmitter and a receiver that communicate with a mobile terminal apparatus of a user, wherein the CPU is capable of setting a work schedule for snow removal work, and the CPU acquires location information of the mobile terminal apparatus of the user via the transmitter and the receiver, estimates a time at which the user returns home based on the location information of the mobile terminal, and sets the work schedule such that the snow removal work is completed by a predetermined amount Page 2 of 13Application No.: 17/003472Amendment Dated: July 7, 2022Reply to Office action of: April 8, 2022or more prior to the estimated time at which the user returns home.
Lee, however, teaches a transmitter and a receiver that communicate with a mobile terminal apparatus of a user (Mobile device of user is able to transmit information for device to receive: See at least Lee Paragraph 291-292);
that the CPU is capable of setting a work schedule and can acquire location information of the mobile terminal apparatus of the user via the transmitter and the receiver (CPU is able to detect user location and set work schedules: See at least Lee Paragraph 28. 316, and 318).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Tetsuya so that the device has a transmitter and receiver that can communicate with a mobile apparatus of a user along with acquiring the location of the mobile terminal apparatus of the user using the transmitter and receiver and have modified the apparatus so that the CPU could set a work schedule for snow removal, as taught by Lee as disclosed above, in order to ensure optimal cleaning based on a user’s location (Lee Paragraph 2 “The present disclosure relates to a cleaning robot that provides the Human Service Interaction (HRI) technology” | Paragraph 9 “The modular may include a recognition module configured to detect a user present in an indoor space, and the controller may control performance of cleaning on the basis of at least one of a result detected through the recognition module and a result detected through an IoT device”).
	Tetsuya in view of Lee fail to explicitly disclose that the CPU estimates a time at which the user returns home based on the location information of the mobile terminal, and sets the work schedule such that the snow removal work is completed by a predetermined amount Page 2 of 13Application No.: 17/003472Amendment Dated: July 7, 2022Reply to Office action of: April 8, 2022or more prior to the estimated time at which the user returns home. 
	Boss, however, teaches that a CPU estimates a time at which a user returns to a location based on information from a mobile terminal, and sets a work schedule such that the work is completed by a predetermined amount of time or more prior to the estimated time at which the user returns (The device determines when the user would reach a location based on information from their mobile device and sets a work schedule so that the task is completed by then: See at least Boss Paragraph 18, 51, and 56).
	It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Tetsuya in view of Lee so that the CPU would determine when a user returns to a location based on information from a mobile terminal, and sets a work schedule such that the work is completed by a predetermined amount of time or more prior to the estimated time at which the user returns to ensure that the snow removal is completed by the time that the user returns home, as taught by Boss as disclosed above, in order to ensure safety of the user when returning home (Boss Paragraph 1 “The present invention relates generally to vehicles and, more particularly, to a cognitive based system for automatically deicing windows of vehicles”).

With respect to claim 4, Tetsuya in view of Lee in view of Boss teach that the CPU sets the snow removal work region based upon information set by the mobile terminal apparatus and transmitted via the transmitter and the receiver (Tetsuya Paragraph 24 “In addition, the system controller 7 shown in this embodiment incorporating the computer C has 3 running modes. 1. Full Automatic Running Mode In addition to the snow fall sensor 16, various sensors, a controller, and the like are provided to automatically travel within a designated area. 2. Running Mode in Appointed Region A person inputs a point to be traveled to the controller beforehand, and allows the user to pass the inputted point or to run repeatedly”) (Lee Paragraphs 399-401 “The controller 75 may control the operation of the driving motor 100 of the cleaning robot 1 i and control the cleaning robot 1 i to move to an area selected by the user. Alternatively, the controller 75 may control the operation of the flight vehicle 68 and control the flight vehicle 68 to move to an area selected by the user. That is, the controller 75 may acquire image information on a region to be captured according to remote controlling of the user terminal in association with the controller 75 through the communication unit 52…Accordingly, the user may input a manipulation command of the cleaning robot 1 i by using an interface displayed on a display of the user terminal. The controller 75 may receive the manipulation command through the communication unit 52 and control the operation of the cleaning robot 1 i corresponding to the received manipulation command”)

Claims 3, 5-9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuya (JP 2017040076 A) (“Tetsuya”) (Translation Attached) in view of Lee (20180317725 A1) (“Lee”) in view of Boss (US 20200156593 A1) (“Boss”) further in view of Anderson (US 20110153072 A2) (“Anderson”) further in view of Gao (US20190003137 A1) (“Gao”).

With respect to claim 3, Tetsuya in view of Lee in view of Boss, fail to explicitly disclose a camera that photographs a marker formed on a pole, for work, installed on a boundary of the snow removal work region; and that the CPU reads the marker and sets the snow removal work region on basis of an image photographed by the camera.
Anderson, however, teaches disclose a camera that photographs a marker formed on a pole, for work, installed on a boundary of the snow removal work region (Anderson Paragraph 19 “ System capabilities may also include vision systems having a number of cameras used for landmark identification and localization within a worksite, such as number of worksites 106” | Paragraph 22 “Number of landmarks 122 may be any type of landmarks capable of being detected by number of autonomous vehicles 104. In an illustrative example, number of landmarks 122 may include, without limitation, cylindrical landmarks, colored landmarks, patterned landmarks, illuminated landmarks, vertical landmarks, natural landmarks, any combination of the foregoing, and/or any other suitable landmarks.” | Paragraph 31 “The different illustrative embodiments provide an enhanced visual landmark which can robustly provide a precise boundary for an autonomous vehicle worksite”)
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Tetsuya in view of Lee in view of Boss to include a camera that photographs a marker formed on a pole, for work, installed on a boundary of the snow removal work region, as taught by Anderson as disclosed above, in order to improve boundary line detection in snow removal applications (Anderson Paragraph 2 “Still more specifically, the present disclosure relates to an enhanced visual landmark for robotic localization”).
Tetsuya in view of Lee in view of Boss in view of Anderson fail to explicitly disclose that the CPU reads the marker and sets the snow removal work region on basis of an image photographed by the camera.
Gao, however, teaches that the CPU reads the marker and sets the snow removal work region on basis of an image photographed by the camera (Gao Paragraph 211 “FIG. 49 is a schematic diagram of a working area map generated by a snow blower in a remote image extraction manner in a preferred third embodiment according to the present invention.” | Paragraph 398 “The manner of setting the working area by the remote image is not limited to the above manner. In another embodiment, the snow blower further comprises a camera shooting/picture taking device disposed on the main body, configured to obtain an environment image and the images of close moving objects, in one embodiment, the camera shooting/picture taking device is a camera.”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Tetsuya in view of Lee in view of Boss in view of Anderson so that that the CPU reads the marker and sets the snow removal work region on basis of an image photographed by the camera, as taught by Gao as disclosed above, in order to effectively establish a border for snow removal based on live images of the environment (Gao Paragraph 6 “An objective of the present invention is to provide a snow removal device having an automatic working capacity”).

With respect to claim 5, Tetsuya in view of Lee in view of Boss in view of Anderson in view of Gao teach that the CPU sets a snow collecting region in which removed snow is collected; and the CPU controls the snow removal work unit such that the snow removal work unit collects, in the snow collecting region, snow that has fallen in the snow removal work region (Gao Paragraph 302 “The snow sweeping is to clean the snow to the front of the snow blower by a rotating rolling brush, the snow pushing is to push the snow to the front of the snow blower, therefore, during snow pushing, the snow in front of the snow blower will be thicker and thicker, in order to prevent such case, the snow blower can be set to push the snow to a set position, i.e., the snow piling point, every time the snow blower pushes the snow for a certain distance. The snow throwing is to roll the snow into the snow blower by an auger and then throw out by a snow throwing cylinder, and the case that the snow is thrown to neighbor's home or the municipal facilities such as a mailbox is not allowed, then the snow throwing direction needs to be set”).

With respect to claim 6, Tetsuya in view of Lee in view of Boss in view of Anderson in view of Gao teach wherein: a pole, for snow collection, that is different from the pole for work is installed on a boundary of the snow collecting region (Anderson Paragraph 19 “ System capabilities may also include vision systems having a number of cameras used for landmark identification and localization within a worksite, such as number of worksites 106” | Paragraph 21 “Each worksite in number of worksites 106 may include a number of worksite areas and a number of landmarks. Worksite 116 includes number of worksite areas 120 and number of landmarks 122. In an illustrative example, number of worksite areas 120 may be a number of locations within worksite 116, such as, for example, without limitation, a starting point, a midpoint, and an ending point. In another illustrative example, number of worksite areas 120 may include a sub-area of worksite 116” | Paragraph 22 “Number of landmarks 122 may be any type of landmarks capable of being detected by number of autonomous vehicles 104. In an illustrative example, number of landmarks 122 may include, without limitation, cylindrical landmarks, colored landmarks, patterned landmarks, illuminated landmarks, vertical landmarks, natural landmarks, any combination of the foregoing, and/or any other suitable landmarks.” | Paragraph 31 “The different illustrative embodiments provide an enhanced visual landmark which can robustly provide a precise boundary for an autonomous vehicle worksite”); 
and the CPU sets the snow collecting region based upon a marker formed on the pole for snow collection (Gao Paragraph 302 “The snow sweeping is to clean the snow to the front of the snow blower by a rotating rolling brush, the snow pushing is to push the snow to the front of the snow blower, therefore, during snow pushing, the snow in front of the snow blower will be thicker and thicker, in order to prevent such case, the snow blower can be set to push the snow to a set position, i.e., the snow piling point, every time the snow blower pushes the snow for a certain distance. The snow throwing is to roll the snow into the snow blower by an auger and then throw out by a snow throwing cylinder, and the case that the snow is thrown to neighbor's home or the municipal facilities such as a mailbox is not allowed, then the snow throwing direction needs to be set”).
Wherein the marker on the pole for snow collection has striped, a number and thickness of which are different from the marker formed on the pole for work (Anderson Paragraph 19 “ System capabilities may also include vision systems having a number of cameras used for landmark identification and localization within a worksite, such as number of worksites 106” | Paragraph 21 “Each worksite in number of worksites 106 may include a number of worksite areas and a number of landmarks. Worksite 116 includes number of worksite areas 120 and number of landmarks 122. In an illustrative example, number of worksite areas 120 may be a number of locations within worksite 116, such as, for example, without limitation, a starting point, a midpoint, and an ending point. In another illustrative example, number of worksite areas 120 may include a sub-area of worksite 116” | Paragraph 22 “Number of landmarks 122 may be any type of landmarks capable of being detected by number of autonomous vehicles 104. In an illustrative example, number of landmarks 122 may include, without limitation, cylindrical landmarks, colored landmarks, patterned landmarks, illuminated landmarks, vertical landmarks, natural landmarks, any combination of the foregoing, and/or any other suitable landmarks.” | Paragraph 31 “The different illustrative embodiments provide an enhanced visual landmark which can robustly provide a precise boundary for an autonomous vehicle worksite”); 

With respect to claim 7, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (1) as noted above, such as a CPU, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

With respect to claim 7, Tetsuya in view of Lee in view of Boss in view of Anderson in view of Gao teaches that the CPU detects a current location, and sets a temporary snow collecting region between the current location and the snow collecting region when the CPU determines that a distance between the current location and the snow collecting region is a certain distance or more (Gao Paragraph 316 “As shown in FIGS. 35 to 37, when the snow removal manner is the snow pushing, there are at least three snow pushing paths, FIG. 35 shows the first snow pushing path, the snow pushing path is approximately parallel with the extending direction of the road, since the snow pushing distance is longer, two snow piling points need to be set, the solid line shows the snow pushing path, the virtual line shows the repeated path or the returning path, the first path has the characteristic that the snow blower pushes the snow to the snow piling point from the first position of one direction and is then retuned, then pushes the snow to the snow piling point from the second position of such direction, and so on till the snow on the whole width of the road is cleaned, and then the snow blower pushes the snow to the next snow piling point. Such manner is suitable for the situation that the snow can only be piled to fixed places.” | Paragraph 319 “The above snow pushing paths can be automatically generated according to the map generated by the user, and the user can independently select or defaults by the controller. The defaulting manner of the controller is as follows: if the user does not set the snow piling point, then the first or second snow pushing manner can be adopted, the snow blower recognizes the width of the road surface, if the road surface is too wide and exceeds a set value, then the first snow pushing path is adopted, such that the snow cannot be excessively pushed to cause overlarge load, otherwise, the second snow pushing path is adopted. If the user sets the snow piling points, then the third snow pushing path is adopted. The number of the snow piling points is related to the length of the snow pushing path, and each snow piling point requests that the moving path cannot be too long to avoid the overlarge snow pushing load. The controller of the snow blower will calculate whether the snow piling points set by the user meet the requirements or prompt the user to set sufficient snow piling points”).

With respect to claim 8, Tetsuya in view of Lee in view of Boss in view of Anderson in view of Gao teach the snow removal work unit comprises an auger that collects snow, and a blower that blows the snow collected by the auger, the snow removal work unit collecting snow by blowing snow in the snow removal work region toward the snow collecting region with use of the auger and the blower (Gao Paragraph 302 “The snow sweeping is to clean the snow to the front of the snow blower by a rotating rolling brush, the snow pushing is to push the snow to the front of the snow blower, therefore, during snow pushing, the snow in front of the snow blower will be thicker and thicker, in order to prevent such case, the snow blower can be set to push the snow to a set position, i.e., the snow piling point, every time the snow blower pushes the snow for a certain distance. The snow throwing is to roll the snow into the snow blower by an auger and then throw out by a snow throwing cylinder”). 

With respect to claim 9, Tetsuya in view of Lee in view of Boss in view of Anderson in view of Gao teach that the snow removal work unit comprises a blade for pushing snow and collects snow by pushing snow in the snow removal work region toward the snow collecting region with use of the blade (Tetsuya Paragraph 2 “Also, as a snow removing machine, 2 blades are arranged between a pair of augers along an axial direction of an auger shaft, and 2 blades are arranged at positions different from each other in the direction of rotation in the direction of rotation of the auger. A snowplow has been known which, when a blade is inserted into snow along its direction of travel, can be used to scrape off the snow and deliver it to an impeller, which can be flipped upwards by an impeller and thrown up”).

With respect to claim 16, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (2) as noted above, such as a CPU, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

	With respect to claim 16, Tetsuya in view of Lee in view of Boss in view of Anderson in view of Gao teach that the CPU transmits a collecting request to a snow removal contractor from the transmitter and the receiver via the mobile terminal apparatus when the CPU determines that an amount of the snow collected in the snow collecting region becomes a certain amount or more (Gao Paragraph 25 “wherein the control module is configured to control the working module and the moving module of the automatic moving snow removal device; the automatic moving snow removal device further comprises a detection module, the detection module feeds the information of detected snowfall back to the control module, and when the snowfall reaches a preset value, the control module controls the moving module to move and the working module to work”)

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuya (JP 2017040076 A) (“Tetsuya”) (Translation Attached) in view of Lee (20180317725 A1) (“Lee”) in view of Boss (US 20200156593 A1) (“Boss”) further in view of Letsky (US 20140180478 A1) (“Letsky”).

With respect to claim 11, Tetsuya in view of Lee in view of Boss fails to explicitly disclose that the CPU acquires a wake-up time of the user and sets the work schedule such that the snow removal work is completed by a predetermined amount or more at the wake-up time.
Letsky, however, teaches that the CPU acquires a wake-up time of the user and sets the work schedule such that the snow removal work is completed by a predetermined amount or more at the wake-up time (Letsky Paragraph 95 “Some of the parameters of the autonomous robot apparatus 100 that can be modified with the remote control include schedule times (such as pre-scheduled times for the autonomous robot apparatus 100 to perform the work routine), snow accumulation (such as amounts of accumulation before the autonomous robot apparatus 100 is made to perform the work routine), and boundary or desired planned coverage path/coverage pattern.”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Tetsuya in view of Lee in view of Boss so that the CPU acquires a wake-up time of the user and sets the work schedule such that the snow removal work is completed by a predetermined amount or more at the wake-up time, as taught by Letsky as disclosed above, in order to ensure effective snow removal at designated times as set by user (Letsky Paragraph 4 “Thus, a need exists for an autonomous robot that can clear snow autonomously, as snow falls, and safely.”).

With respect to claim 15, Tetsuya in view of Lee in view of Boss fail to explicitly disclose that the control unit acquires weather forecast information from the mobile terminal apparatus of the user via the communication unit, estimates a snowfall amount in the snow removal work region on basis of the weather forecast information, and sets the work schedule based upon the estimated snowfall amount.
Letsky, however, teaches that the control unit acquires weather forecast information from the mobile terminal apparatus of the user via the communication unit, estimates a snowfall amount in the snow removal work region based upon the weather forecast information, and sets the work schedule on basis of the estimated snowfall amount (Letsky FIG. 11 Paragraphs 80-83 “In one embodiment, the docking station program may access weather data based on the GPS location of the autonomous robot apparatus 100… The docking station uses the weather data to determine whether there is a chance of snow or other precipitation, as indicated at step 1105. If the weather data indicates that there is no chance of snow/precipitation, the program ends and goes to step 1100. If the weather data indicates that there is a chance of snow/precipitation, the autonomous robot apparatus 100 will measure the accumulation using the precipitation sensing module 502, 502A, 602 as discussed above, as indicated at step 1105...The docking station and/or the autonomous robot apparatus 100 then reads the precipitation sensing module 502 or obtains signals from the precipitation sensing module 502 as discussed in detail above and as indicated at step 1107. If it is determined that the accumulation has reached an initial accumulation level, as indicated at step 1108, the first signal (or a later signal) will be transmitted to the control module 530, and the control module 530 will activate the autonomous robot apparatus 100 to perform the work routine, as indicated at step 1109.”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Tetsuya in view of Lee in view of Boss so that the control unit acquires weather forecast information from the mobile terminal apparatus of the user via the communication unit, estimates a snowfall amount in the snow removal work region based upon the weather forecast information, and sets the work schedule on basis of the estimated snowfall amount, as taught by Letsky as disclosed above, in order to ensure effective snow removal in regards to dynamic environmental changes (Letsky Paragraph 4 “Thus, a need exists for an autonomous robot that can clear snow autonomously, as snow falls, and safely”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tetsuya (JP 2017040076 A) (“Tetsuya”) (Translation Attached) in view of Lee (20180317725 A1) (“Lee”) in view of Boss (US 20200156593 A1) (“Boss”) in view of Letsky (US 20140180478 A1) (“Letsky”) further in view of Dubrovsky (US 20050287038 A1) (“Dubrovsky”).

With respect to claim 12, Tetsuya in view of Lee in view of Boss in view of Letsky fail to explicitly disclose that the CPU acquires the wake-up time from an alarm time set on the mobile terminal apparatus of the user via the transmitter and the receiver.
Dubrovsky, however, teaches that the CPU acquires the wake-up time from an alarm time set on the mobile terminal apparatus of the user via the transmitter and the receiver (Dubrovsky Abstract “The method consists of a communication device, such as a hand-held remote device, that can directly control the robotic device, or load scheduling information into the robotic device such that it will carry out a defined task at the desired time without the need for further external control” | Paragraph 57 “FIG. 4 is a image of an example display 60 for a communication device. This display 60 includes a day of the week indicator 62, a schedule frequency indicator 64, indicating whether a specific scheduling task is to be performed once or repeatedly on a weekly basis, and time indicators showing whether a scheduled task is to be performed in the “am” or “pm” 66, and at what specific time 68.” | Paragraph 12 “The scheduling application program loaded into the robotic device can enable the robotic device to implement further scheduling information from a remote device. As a result, the robotic device can be enabled to run autonomously based on scheduling information loaded into, and stored in, the robotic device without further user input” | Paragraph 44 “The scheduling information 16 can include, but not be limited to, the date, day and time at which the robotic device operates, and may also include other information such as the length of time the robotic device should operate during a scheduled event, the mission or task it should carry out for each scheduled operation, and the number of missions or tasks it should carry out during a scheduled operation. The scheduling information can also include more complex calendar based information, such that the robotic device may be able to adjust its start time based on the time of year (for example due to time differences for daylight savings time or for the available hours of daylight), or adjust its schedule for holidays”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Tetsuya in view of Lee in view of Boss in view of Letsky in view of Letsky so that the CPU acquires the wake-up time from an alarm time set on the mobile terminal apparatus of the user via the transmitter and the receiver, as taught by Dubrovsky as disclosed above, in order to ensure optimal removal based on user preferences (Dubrovsky Paragraph 9 “The invention provides a method and apparatus for configuring a robotic device to operate according to a user defined schedule”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tetsuya (JP 2017040076 A) (“Tetsuya”) (Translation Attached) in view of Lee (20180317725 A1) (“Lee”) in view of Boss (US 20200156593 A1) (“Boss”) in view of Diazdelcastillo (US 20140121881 A1) (Diazdelcastillo).

With respect to claim 17, Tetsuya in view of Lee in view of Boss fails to explicitly disclose that at time of snow removal work performed by the snow removal work unit, the snow removal work is performed while a snow melting agent is sprinkled.
Diazdelcastillo, however, teaches that at time of snow removal work performed by the snow removal work unit, the snow removal work is performed while a snow melting agent is sprinkled (Diazdelcastillo Paragraph 22 “The ARCAPM may include a defroster, also referred to as a broadcast spreader module. This module may be placed in the second module location. In embodiments, the broadcast spreader module comprises a device that sprinkles salt or any other chemicals onto surfaces under the ARCAPM, e.g., to melt snow/ice on such surfaces”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Tetsuya in view of Lee in view of Boss so that at time of snow removal work performed by the snow removal work unit, the snow removal work is performed while a snow melting agent is sprinkled, as taught by Diazdelcastillo as disclosed above, in order to efficiently clear snow and future snowfall by ensuring melting of snow (Diazdelcastillo Paragraph 3 “The invention generally relates to a machine designed to assist people in completing normally manual tasks”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/08/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        /KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667